DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 4/22/2021, amended claims 1, 3, 17-18, 20, and 22 and cancelled claims 10-11 and 24 are acknowledged. Claims 1-9, 12-23, and 25-28 remain pending. The following new and reiterated grounds of rejection are set forth:

Claim Objections
Claim 22 is objected to because of the following informalities:  
Claim 22 is amended to recite “the at least one insert includes a first insert in the slider spring action jaw and a second insert the scale spring action jaw” in lines 1-3, which it appears should instead recite “the at least one insert includes a first insert in the slider spring action jaw and a second insert in the scale spring action jaw”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 12, 14-23, 25, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korotko et al. (US Patent No. 6,450,976 B2) (cited by Applicant), further in view of Ponzi et al. (US Patent No. 7,776,017 B2) (previously cited).

	Regarding claim 1, Korotko et al. discloses a vessel caliper, comprising: 
a scale (12, 24) having a first clamp (22) (see Figures 2 and 4-6 and col. 3, lines 26-61); and 
a slider (14) movable relative to the scale such that a length measurement can be determined, the slider having a second clamp (11) (see Figures 1-2 and 5-6 and col. 5, lines 26-41).
It is noted Korotko et al. does not specifically teach each of the first and second clamps have a spring action jaw configured to capture a medical device therebetween by a spring force, and at least one lever, the at least one lever operable to be depressed against the spring force to open the first or second clamp. However, Ponzi et al. teaches a clamp having a spring action jaw (40, 125) configured to capture a medical device (24, 124) therebetween by a spring force (e.g. spring 107 or spring 147), and at least one lever (86, 133), the at least one lever operable to be depressed against the spring force to open the first or second clamp (see Figures 4-5 and 7-10 and col. 4, lines 58-64, col. 5, lines 30-42, and col. 6, lines 7-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vessel caliper of Korotko et al. to include first and second clamps having a spring action jaw configured to capture a 
Regarding claim 2, Ponzi et al. teaches each of the first and second clamps comprise: 
a base (46, 146) opposite the spring action jaw (40, 125); 
a housing (42, 129) situated over the base; 
a spring (107, 147) connected to the base and the housing to bias the housing towards the jaw, the spring providing the spring action (see Figures 4-5 and 7-10 and col. 4, lines 58-64, col. 5, lines 30-42, and col. 6, lines 7-25).
Regarding claim 3, Ponzi et al. teaches the housing includes the at least one lever (86, 133) (see Figures 3-5 and 7-10 and col. 4, lines 35-64 and col. 6, lines 7-25).  
Regarding claim 4, Korotko et al. teaches the jaw of each of the first and second clamps includes a proximal portion and a distal portion configured to capture a medical device therebetween (see Figures 1-2 and 5-6 and col. 3, lines 26-38 and col. 5, lines 26-41). Ponzi et al. teaches the jaw of each of the first and second clamps includes a proximal portion and a distal portion configured to capture a medical device therebetween (see Figures 4-5 and 7-10 and col. 4, lines 5-14 and col. 6, lines 7-25).

Regarding claim 6, Korotko et al. teaches at least one of the proximal portion and the distal portion has a curved profile that corresponds to a profile of the medical device (see Figures 1-2 and 5-6 and col. 3, lines 26-38 and col. 5, lines 26-41).
Regarding claim 7, Korotko et al. teaches at least one of the proximal portion and the distal portion includes a slip-reduced surface (see col. 3, lines 34-38). Ponzi et al. teaches at least one of the proximal portion and the distal portion includes a slip-reduced surface (71, 171) (see col. 4, lines 2-4 and col. 5, lines 63-65).
Regarding claim 8, Ponzi et al. teaches an insert (71, 171) inside at least one of the jaws of the first and second clamps, the insert configured to interface with a portion of the medical device (see col. 4, lines 2-4 and col. 5, lines 63-65).
  Regarding claim 9, Ponzi et al. teaches at least one of the first and second clamps includes a clamp lock (104, 106) configured to lock the clamp in an open position (see Figures 4-5 and col. 5, lines 30-42).
Regarding claim 12, Korotko et al. teaches a regulator (16) configured to control movement of the slider relative to the scale (see Figures 1-3 and 5 and col. 4, lines 41-49 and col. 5, lines 3-25).
Regarding claim 14, Korotko et al. teaches a zero-position lock (16) configured to hold the slider in a zero-position with respect to the scale (see Figures 1-3 and 5 and col. 4, lines 41-49).

  Regarding claim 16, Korotko et al. teaches a zero-position lock (16) configured to lock the slider in a zero-position with respect to the scale (see Figures 1-3 and 5 and col. 4, lines 41-49).
Regarding claim 17, Korotko et al. teaches the medical device is a catheter assembly (80) (see Figures 1-2 and 5-6 and col. 4, line 50-col. 5, line 2 and col. 5, lines 26-41).
Regarding claim 18, Korotko et al. discloses a method of using a vessel caliper, comprising: 
inserting a catheter assembly (80) into a vessel of a patient via an access point (see Figures 1-2 and 5-6 and col. 4, line 50-col. 5, line 2); 
arranging a vessel caliper (10) near the access point of a patient, the vessel caliper including a slider (14) that is movable relative to a scale (12, 24), each of the slider and the scale having a clamp (11, 22) (see Figures 1-2 and 4-6 and col. 3, lines 26-61 and col. 5, lines 26-41); 
inserting a catheter assembly into the jaws (see Figures 5-6 and col. 5, line 26-col. 6, line 9); 
capturing the catheter assembly therein (see Figures 5-6 and col. 5, line 26-col. 6, line 9); and
moving the slider relative to the scale to make a length measurement (see Figures 5-6 and col. 5, line 26-col. 6, line 9).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Korotko et al. to include the clamps have a spring action jaw or the steps of opening the spring action jaws by depressing a lever against a spring force in the spring action jaws and closing the spring action jaws to capture the catheter assembly therein by releasing the lever, as disclosed in Ponzi et al., so as to hold the catheter assembly in a generally stationary position in the patient’s body and effectively minimize linear or rotational movement that may cause the catheter tip to shift from a treatment site while also freeing both hands of the attending doctor to conduct other activities throughout the medical procedure (see Ponzi et al.: col. 3, lines 23-32).
Regarding claim 19, Korotko et al. teaches the slider is locked in a zero-position with respect to the scale prior to the step of opening the spring action jaws (see Figures 1-3 and 5 and col. 4, lines 41-49).
In re Venner, 120 USPQ 192.
Regarding claim 21, Korotko et al. teaches inserting the catheter assembly into at least one insert (11, 22b) situated in at least one of the jaws (see col. 3, lines 34-38 and col. 5, lines 26-41). Ponzi et al. teaches inserting the catheter assembly into at least one insert (71, 171) situated in at least one of the spring action jaws prior to the step of closing the spring action jaws (see col. 4, lines 2-4 and col. 5, lines 63-65).
Regarding claim 22, Korotko et al. teaches the at least one insert includes a first insert in the slider spring action jaw and a second insert in the scale spring action jaw, and further comprising inserting a y-connector of the catheter assembly into the second insert and inserting a working catheter into the first insert (see col. 5, lines 33-36 and lines 42-43).
Regarding claim 23, Ponzi et al. teaches each of the clamps comprise: 
a base (46, 146) opposite the spring action jaw (40, 125); 
a housing (42, 129) situated over the base; 
a spring (107, 147) connected to the base and the housing to bias the housing towards the jaw, the spring providing the spring action, and wherein opening the spring 
Regarding claim 25, Korotko et al. teaches controlling movement of the slider via a regulator (16) (see Figures 1-3 and 5 and col. 4, lines 41-49 and col. 5, lines 3-25).
Regarding claim 27, Korotko et al. teaches the length measurement corresponds to a length of a blockage in the vessel of the patient (see col. 2, lines 18-21 and col. 4, lines 56-64).
Regarding claim 28, Korotko et al. teaches marking a measurement with a marker (see col. 3, lines 59-61 and col. 6, lines 4-9).

Claims 13 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korotko et al. and Ponzi et al., further in view of Lenker et al. (US Patent No. 5,860,923) (previously cited).

Regarding claims 13 and 26, it is noted neither Korotko et al. nor Ponzi et al. specifically teach a thumb wheel configured to move the slider relative to the scale. However, Lenker et al. teaches a thumb wheel configured to move the slider relative to the scale (see col. 7, lines 40-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vessel caliper and method of Korotko et al. and Ponzi et al. to include a thumb wheel configured to move the slider relative to the scale, as disclosed in Lenker et al., so as to secure the slider relative to the scale when they are appropriately spaced for the length measurement to be determined.

Response to Arguments
Applicant's arguments filed 4/22/2021 have been fully considered but they are not persuasive. 
Applicant argues that Ponzi does not teach at least one lever operable to be depressed against the spring force to open the first or second clamp. The Examiner respectfully disagrees and notes that the first embodiment of Ponzi describes a release tab 86 that is biased closed by a leaf spring 107 but can be flicked open by an operator against the spring force to open the clamp (see Figures 4-5 and col. 4, lines 58-64 and col. 5, lines 30-42). Similarly, the second embodiment of Ponzi describes a toggle lever 133 that pivots a cam 129, which, under the influence of a spring 147, moves a member 125 between an open position and a closed position (see Figures 8-10 and col. 6, lines 7-25). The illustrated second embodiment describes the spring biasing the member 125 away from member 123 (i.e. biased toward the open position) but Ponzi also notes that it is within the level of ordinary skill in the art to reverse the arrangement of the spring to instead push the member 125 toward member 123 (i.e. biased toward the closed position) (see col. 6, lines 12-25). In either situation, the lever is movable between two positions (e.g. as limited by stops 135 and 137), one of which acts against the spring force and the other of which acts with the spring force to open/close the clamp. Thus, both embodiments of Ponzi still read on Applicant’s amended claim language “at least one lever operable to be depressed against the spring force to open the first or second clamp”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
O’Hara (US Patent No. 6,231,547 B1) describes a manually operable clip element for retaining a catheter that uses a spring hinge connection to bias the clip element toward a closed position and a finger engaging tab operable to be engaged against the spring force to move to the open position.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/Primary Examiner, Art Unit 3791